Citation Nr: 0629937	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  00-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1999 and 
August 2002 by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
2001 and June 2003, the veteran testified at personal 
hearings before the undersigned Veterans Law Judge.  Copies 
of the transcripts of those hearings are of record.  The case 
was remanded for additional development in August 2001 and 
December 2003.

The Board notes that the RO granted entitlement to service 
connection for degenerative joint disease of the lumbar spine 
in a March 2006 rating decision, but that the veteran has 
expressed disagreement with the assigned compensation level.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this 
matter must be remanded for the issuance of a statement of 
the case.  

The issues of entitlement to service connection for a 
respiratory disorder and entitlement to an increased rating 
for degenerative joint disease of the lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue as to the cervical spine disorder on 
appeal was obtained.

2.  The evidence of record demonstrates the veteran's present 
cervical spine disorder is not associated with any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A chronic cervical spine disorder was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in November 2001, May 2004, 
December 2004, April 2005, and February 2006.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  The 
veteran was provided additional notice as to these matters by 
correspondence in April 2006.  Here, the notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records dated in November 1977 
show the veteran complained of a sore neck unrelated to any 
apparent trauma.  The examiner noted slight muscle spasm to 
the right sterno-cleidomastoid muscles with tenderness on 
palpation and slight mobility on range of motion studies.  
The diagnosis was torticollis (a twisting of the neck usually 
caused by muscle spasms).  Subsequent records are negative 
for additional complaint, treatment, or diagnosis of any neck 
disorders.  The veteran's February 1981 separation 
examination revealed no clinical abnormalities of the spine.

Private medical records dated in September 1998 show the 
veteran reported a two month history of neck pain and 
radicular symptoms.  He reported having been in a motor 
vehicle accident two years earlier, but did not attribute his 
current pain to that accident.  He also reported a history of 
a previous neck injury in approximately 1975 with treatment 
that included traction and the use of a brace for an extended 
period.  The diagnoses included cervical strain.  

VA examination in November 2001 noted a neurological 
evaluation in 1998 revealed a congenital stenosis of the 
cervical spine with overlying osteoarthritis consistent with 
the veteran's age.  It was noted the veteran subsequently 
underwent decompression of his cervical spine stenosis and 
that he had done well since then.  The examiner stated there 
was no support for any relationship between this disorder and 
military service and that there was no evidence that during 
military service the veteran had any illness other than a 
musculoskeletal condition due to sore muscles.  

In statements and personal hearing testimony the veteran 
reported he had fallen backwards and rolled down a hill 
during a forced march with a full combat pack in 1975.  He 
stated the injury occurred in approximately 1975 while 
serving in Okinawa and that he subsequently experienced 
soreness in the neck and shoulders and was given pain relief 
medication.  He testified that these symptoms had continued 
since service.  

A February 2006 VA examination report summarized the evidence 
of record and noted the veteran's present cervical spine 
complaints.  The examiner provided a diagnosis of 
degenerative disk disease of the cervical spine, but found it 
was less likely than not the disorder was causally related to 
the veteran's military service or any incident during 
service.  It was noted that service medical records revealed 
only one visit for neck pain with no evidence of any follow-
up treatment.  The examiner stated there was no evidence of a 
chronic disorder nor of any specific neck injury in service 
by his review.

Based upon the evidence of record, the Board finds the 
veteran's cervical spine disorder is not associated with any 
established event, injury, or disease during active service.  
The opinions of the November 2001 and February 2006 VA 
examiners are persuasive that the veteran's present cervical 
spine disorder was not incurred as a result of active 
service.  There is also no competent evidence demonstrating a 
chronic cervical spine disorder until many years after the 
veteran's discharge from active service.  

While the veteran believes his cervical spine disorder was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the VCAA as to his 
service connection claims in November 2001, May 2004, 
December 2004, April 2005, and February 2006.  He was 
provided additional VCAA notice as to all elements of his 
claims in April 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

As to the issue of entitlement to service connection for a 
respiratory disorder, the Board notes service medical records 
show that the veteran's enlistment examination revealed no 
respiratory system abnormalities.  Records, however, show he 
was treated for bronchitis in April and May 1980.  A 
September 1980 report noted diagnoses of allergies and mild 
asthma by history, but an October 1980 allergy service 
consultation noted the veteran's symptoms were not consistent 
with seasonal asthma or rhinitis.  A June 2004 VA examination 
report summarized the evidence of record and found that the 
majority of the veteran's exertional dyspnea was secondary to 
his obesity and obstructive sleep apnea.  The examiner stated 
that it was unclear if the veteran had bronchial asthma 
during service, but that if he did it existed prior to 
service based upon information he provided to the allergy 
clinic.  In light of the most recent medical opinion as to 
etiology, the Board finds additional development is required 
to clarify the opinion provided and for an opinion as to 
whether any pre-existing respiratory disorder was aggravated 
during active service.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The Federal Circuit has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2005).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

As a statement of the case has not been issued from the 
veteran's disagreement with the March 2006 rating decision 
assigning a 20 percent rating for degenerative joint disease 
of the lumbar spine, the Board finds additional development 
of this issue is required.  Manlincon, 12 Vet. App. 238.  

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to a rating in excess of 20 
percent rating for degenerative joint 
disease of the lumbar spine.  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review he must submit a 
substantive appeal.  The requisite period 
of time for a response should be allowed.

2.  The veteran's claim file should be 
returned to the June 2004 VA examiner, if 
available, for clarification of the 
provided opinion.  The examiner should 
provide opinions as to (a) whether any 
chronic respiratory disorder clearly 
existed prior to service and (b) if so, 
did the underlying condition itself, as 
opposed to symptoms, undergo an increase 
in severity beyond the natural 
progression of the disorder during active 
service.  The examiner should reconcile 
any opinions given with the other 
evidence of record and provide a complete 
rationale.

If the June 2004 VA examiner is 
unavailable, the veteran should be 
scheduled for an examination by a 
respiratory disorders specialist for the 
requested opinions.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


